352 S.W.3d 424 (2011)
Travion WILLIAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96072.
Missouri Court of Appeals, Eastern District, Division Three.
November 8, 2011.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Travion Williams ("Movant") appeals the denial of his Rule 24.035 motion for postconviction relief after an evidentiary hearing. Movant claims the motion court clearly erred in denying his Rule 24.035 motion because his plea counsel was ineffective for failing to investigate a witness, Joshua Green.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).